Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 1 of 39 Page ID #:100




                         EXHIBIT 1
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 2 of 39 Page ID #:101




             <        White Cap Construction & Industrial 80
                      ecatalog.whitecap.com                     C

                                                                --




                                                      QJ       [[]

                     See related pages here when available
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 3 of 39 Page ID #:102




                         EXHIBIT 2
Case 2:20-cv-01105-AB-JEM
                5:01 'Y                                 ■III LTE
                          Document 12-1 Filed 04/27/20 Page      (L]•
                                                              4 of 39 Page ID #:103



                              i whitecap.com




               Search                                           Q.


                                    Brigade Heavy Duty
                                    Concrete Washout Pan
                                    72"X72"X24"
                                    Brand: Brigade
                                     Mfg#: 727224HD
                                    Product#: 444727224HD

                                    Your Price: $2,447.99
                                    Availability:
                                    Based on Product Sourcing

                                    This product has shipping
                                    restrictions. Additional Shipping
                                    Charges may apply. You may be
                                    contacted by Customer Service.


                                     QTY:~

                                            ADDTOCART




             <                                       [IJ
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 5 of 39 Page ID #:104




                         EXHIBIT 3
     Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 6 of 39 Page ID #:105

Brigade Washout Pans | HD Supply White Cap                                                                                            5/25/18, 2(38 AM




Brigade Washout Pans | HD Supply White Cap

                                                                BRIGADE WASHOUT PANS
                                                                Brigade Washout Pans are multi-purpose construction pans designed to fit
                                                                under concrete pump and mixer trucks, capturing liquids and solids.
                                                                Washout Pans are required on every jobsite to meet US Environmental
                                                                Protection Agency (EPA) compliance standards. They are used for the
                                                                washout of concrete, paint, drywall, masonry and much more.


                                                                FEATURES / BENEFITS

                                                                  ! Exclusive to White Cap
                                                                  ! Required on every jobsite to meet EPA compliance standards
                                                                  ! EPA Approved
                                                                  ! Best solution for Stormwater Pollution Protection Plan
                                                                    (SWPPP) Compliance
                                                                  ! Designed to fit under concrete pump trucks at 14" tall
                                                                  ! Highly portable, inter-stackable, watertight, multi-purpose
                                                                    containment system
                                                                  ! Available in five sizes




https://www.whitecap.com/shop/wc/ContentDisplayView?catalogId=11101&langId=-1&storeId=11301&page=lp-washout-pan                            Page 1 of 2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 7 of 39 Page ID #:106




                         EXHIBIT 4
                 Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 8 of 39 Page ID #:107



                                                                         10/2912018
                                                                       Conetete Washout Pans - HD Supply White Cap
                                                                       tmPt,1/wwN wlri1ocop comflhoph'#tlw&1hout'98nt •
                                                                       HD &!~ wtllt• C.-p II • i..cllng tuppilo, ot Concteoe Wbl'IOU1 Pan, procludl Dk,ng 'MU, Ill hl,oO
                                                                       ~           °'
                                                                                    IUlclorlll1d, ~ ltld li'lcl1artlnl •
                                                                       M.ulnQ· ,o,,IIIOO I M._.. 1111:iudo youoJbe

                                                                       o-,.,t,. . ...... .......... , _

    Bn98do 72" x 72" x 14"             Brlgodo H08vy Duty                                                 Bngado 72· • 72" x 24•
    Conetoto Washout Pan               Concrato Washout Pan                                               Concroto Woshout Pon
    lo, Concroto Pump                  72"X72"X24"                                                        lo, C<>nCIOtO Pump
    Trud<s
        ,.,    -                        MIii" 11111.i,.,
                                                                                                          Trucks
                                                                                                          1,,,,.1bt,olldl>



                                       -
     ._. , T111HPMO                    P,    11 4HfdU4H0                                                   ~nrr,41'HO
                        '''""°                                                                            P ,o.,    4-14'17 1U'AI)




    -
              «•'111-                  Your Prlco: $2.447,99
    Your Prlco: $1,037.99
                                       ...............,_.,..                                              Your Prlc• ! $2,2':Ut
                                                                                                          ..,,_,
    ............_.........             n. (lrodtd ,.., aJ,:ppl'lg
                                       ....,..1..,._.......,...11"""'9                                    '"" ......_,.........
    ,_     . ,...,llfl..,.,.,.,..,,
    Tt1ortat . ~ ..  ~
                                       """"""....,_,v""-'"
                                               ~"°'""
                                                                                                          lt-<p,w,,,.-:11\.   lhl1~

    o-.-w.r•>O'r          v.,....,-.
    W!'l.-.e- l;,f' c...~ """4·•
                                       COIUQHlly               S.w-.                                      - - · - AoN, _ . , St--f......O
                                                                                                          C"-9" 1....; •"-~ Vw IMJ'M
                                                                                                          o:,!Wl«:1 byC::U,.1"°""" lwv(.,
                                        orv [7]
     OTY8                                     AOOTVCNIT
                                                                                                           ow[!]
           A0010CMT                                                                                                A0010CM't'



Concrete Washout Pans I Hoppers, Chutes &                                                                                                                                  (l>X
Buggies I HD Supply White Cap
HD Supply White Cap > shop > washout- ...


HD Supply White Cap is a
leading supplier of Concrete
Washout Pans products along
with a huge inventory of
residentia l, commercial and ...
                                                                                              •
You visited this page on 10/17/18.
                                                                                                                                      • SUPPLY
                                                                                                                                          ....,_,_M,
                                                                                                                                  (Ollllt-..cflOtl &

                                                                                                                                                       --
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 9 of 39 Page ID #:108




                         EXHIBIT 5
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 10 of 39 Page ID #:109


Certificate of Registration
                     This Certificnte issued under the seal of the Copyright
                     Ofl1ce in ncwrdance with title 17, United States Code,
                     attests that registration has been nrndc for the work
                     identified below. Tl1e information on this certificate has   Registration Number
                     been nrnde a pnrt of the Copyright Office records.
                                                                                  VA 2 .. 133 .. 229
                     4-,,,.~
                     Acting United States Register of Copyrights and Director
                                                                                  Effective Date of' Registration:
                                                                                  December 17, 2018




 Title

                      Title of Work:      washoutpantoolwashoutstation.png


 Completion/Publication
              Year of Completion:         2012
           Date of 1st Publication:       June 12, 2012
          Nation of 1st Publication:      United States




                 •       Author:          WashoutPan.com LLC
                 Author Created:          photograph
              Work made for hire:         Yes
                      Citizen of:         United States

 Copyright Claimant

             Copyright Claimant:         WashoutPan.com LLC
                                         5330 Alta Bahia Court, San Diego, CA, 92109, United States




  Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              Organization Name:         WashoutPan.com LLC
                           Name:         Reef Robin Mowers
                           Email:        reef@washoutpan.com
                          Telephone:     (858)250-9240
                     Alt. Telephone:     (323)963-4117
                            Address:     5330 Alta Bahia Court
                                         San Diego, CA 92109 United States

 Certification


                                                                                                             P11ge 1 of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 11 of 39 Page ID #:110


Certificate of Registration
                       This Certificate issued under the seal of the Copyright
                       0111cc in th.:cordancc with title 17, U11itcd States Code,
                       attests that rcgistrulion has been mndc for the work
                       identified below. The information on this certificate has                                                              Registration Number
                       been made a part of the Copyright Office records,
                                                                                                                                              VA 2-133-230
                                                                                                                                              Effective Date of' Registration:
                                                                                                                                              December 17, 2018
                       ~ t e i t ~ • ; g h t s and Director




  Title

                         Title of Work:                 washoutpanloadtest.jpg


  Completion/Publication
               Year of' Completion:                      2011
            Date of' 1st Publication:                    March 01, 201 I
           Nation of' l s1 Publication:                  United States

  Author

                   •      Author:                        Washout:Pan.com LLC
                  Author Created:                        photograph
               Work made for hire:                       Yes
                       Citizen of':                      United States

  Copyright Claimant

               Copyright Claimant:                       WashoutPan.com LLC
                                                         5330 Alta Bahia Court, San Diego, CA, 92109, United States




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Organization Name:                       WashoutPan.com LLC
                             Name:                       Reef Robin Mowers
                             Email:                      reef@washoutpan.eom
                         Telephone:                      (858)250-9240
                    Alt. Telephone:                      (323)963-4117
                           Address:                      5330 Alta Bahia Court
                                                         San Diego, CA 92109 United States

   Certification


                                                                                                                                                                                      Page I of2



                       : : - -- --=-- -- - ---   -::c-·~---=-..:::.::::...~-~=-:_ _:_   .:..__-::--...::::----:::::__.   -----   - - - :· -
                                                                                                                                                        -----··- ------ ·-·---·--···--··----- - -·---- - .. - · - · - ····-- ·----
                                                                                                                                                            -
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 12 of 39 Page ID #:111


Certificate of Registration
                     This Certificate issued under the seal of the Copyright
                     Oflke in nccordoncc with title 1.7, United Stales Code,
                     attests thnt registration has been made for the work
                     identified below. The inti.H·mation on this certificale has
                                                                                   Registration Number
                     been made a part of the Copyright Office records.
                                                                                   VA 2-133-235
                     4,1.~
                     Acting United States Register of Copyrights and Director
                                                                                   Effective Date of Registration:
                                                                                   December 16, 2018




  Title

                       Title of Work:      WashoutPanProductPhotoShoot444727214HDbottomview. psd


  Completion/Publication
               Year of Completion:         2013
            Date of 1st Publication:       January 26, 2013
           Nation of 1st Publication:      United States

  Author
           -----------------·-------------------
                 •        Author:          WashoutPan.com LLC
                  Author Created:          photograph
               Work made for hire:         Yes
                       Citizen of:         United States

  Copyright Claimant

               Copyright Claimant:         WashoutPan.com LLC
                                           5330 Alta Bahia Court, San Diego, CA, 92109, United States




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Organization Name:          WashoutPan.com LLC
                            Name:          Reef Robin Mowers
                            Email:         reef@washoutpan.com
                            Telephone:     (858)250-9240
                       Alt. Telephone:     (323)963-4117
                              Address:     5330 Alta Bahia Court
                                           San Diego, CA 92109 United States
   Certification _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                                              Page 1 of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 13 of 39 Page ID #:112


Certificate of Registration
                       This Certificate issued under the senl of the Cop)1 right
                       Office in accordance with title 17, United Str11,is Code,
                       attests that registration has been mode for lhc work
                       identified below. The information on this ccrtilkatc has    Registrntion Number
                       been made a part of the Copyright Office records.
                                                                                   VA 2-133-239
                                                                                   Effoclivc Date of Registration:
                                                                                   December 16, 2018

                       ~ t e i r e ~ i g h t s ond Dhecto,




  Title

                         Title of Work:     WashoutPanProductPhotoShoot444727214PROinside.jpg


  Completion/Publication
               Year of Completion:          2012
            Date of 1st Publication:        January 02, 2012
           Nation of 1st Publication:       United States

  Author

                   •      Author:           WashoutPan.com LLC
                  Author Created:           photograph
               Work made for hfre:          Yes
                       Citizen of:          United States

  Copyright Claimant

               Copyright Claimant:          WashoutPan.com LLC
                                            5330 Alta Bahia Court, San Diego, CA, 92109, United States




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Organization Name:            WashoutPan.com LLC
                            Name:            Reef Robin Mowers
                            Email:           reef@washoutpan.com
                        Telephone:           (858)250-9240
                   Alt. Telephone:           (323)963-4117
                          Address:           5330 Alta Bahia Court
                                             San Diego, CA 92109 United States

   Certification


                                                                                                             Page I of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 14 of 39 Page ID #:113


Certificate of Registration
                      This Certificate issued under the seal of tile Copyright
                      Office in accordance with title 17, United States Code,
                      attests that rcgistrution has be~m made for the work
                      identified below. The information on this certificate has
                      been made a part of t:he Copyright Office records.          Registration Numbel'
                                                                                  ·vA 2-133-240
                                                                                  J);f'fective Date of Registrntlon:
                                                                                  December 16, 2018
                      ~ t e i t ~ ; g h t s and Dh-ector




  Title

                       Title of Work:      WashoutPanProductPhotoShoot727214PROforkpockets.jpg


  Completion/Publication
               Year of' Completion:        2013
            Date of' 1st Publication:      January 15, 2014
           Nation of' 1st Publication:     United States

  Author

                  •      Author:           WashoutPan.com LLC
                  Author Created:          photograph
               Work made for hire:         Yes
                       Citizen of':        United States

  Copyright Claimant

               Copyright Claimant:         WashoutPan,com LLC
                                           5330 Alta Bahia Court, San Diego, CA, 92109, United States




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                          _ _ _ _ __
               Organization Name:          WashoutPan.com LLC
                            Name:          Reef Robin Mowers
                            Email:         reef@washoutpan.com
                        Telephone:         (858)250-9240
                   Alt. Telephone:         (323)963-4117
                          Address:         5330 Alta Bahia Court
                                           San Diego, CA 92109 United States

  Certification


                                                                                                                Pagel of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 15 of 39 Page ID #:114


Certificate of Registration
                      This Certificate issued under the seal of the Copyright
                      Oflkc in \\Ccordancc with t itlc 17, U11itcrl Ste1tes Code,
                      attests that registration has been made for the work
                      identified below. The infor111111io11 on this certificate has
                                                                                      Rcgislral.ion Number
                      been made a part of the Copyright Office records.
                                                                                      VA 2-133-243
                                                                                      Effective Dale of' Registration:
                                                                                      December 15, 2018
                      ~ t e i t ~ i g h ~ ,nd Di,ectm




  Title

                        Title of Work:      WashoutPanProductPhotoShoot444509618topview.jpg


  Completion/Publication
               Year of Completion:          2013
            Date of 1st Publication:        January 15, 2014
           Nation of ts 1 Publication:      United States

  Author

                  •      Authol':           Washout:Pan.com LLC
                  Author Created:           photograph
               Work made for hire:          Yes
                       Citizen of:          United States

  Copyright Claimant

               Copyright Claimant:          WashoutPan.com LLC
                                            5330 Alta Bahia Court, San Diego, CA, 92109, United States




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                __
               Organization Name:           WashoutPan.com LLC
                            Name:           Reef Robin Mowers
                            Email:          reef@washoutpan.com
                        Telephone:          (858)250-9240
                   Alt. Telephone:          (323)963-4117
                          Address:          5330 Alta Bahia Court
                                            San Diego, CA 92109 United States

  Certification


                                                                                                                 Page I of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 16 of 39 Page ID #:115


Certificate of .Registration
                       This Certificate issued under the scul of the Copyright
                       0111cc in 11ccordnnce with title 17, Ui1itcd States Code,
                       attests that registration has been made for the work
                       identified below. The information on this certificate has
                                                                                   Rcgislralion Number
                       been 1rn1de ,1 part of the Copyright Office records.
                                                                                   VA 2-133-249
                                                                                   Effective Date of' Registration:
                                                                                   Decemb er 15, 2018
                       ~ t e i t ~ i g h ~ ,ndDirecto,




  Title

                         Title of Work:     WashoutPanProductPhotoShoot444727224HDbottomview


  Completion/Publication
               Year of Completion:          2013
            Date of 1st Publication:        January 15, 2014
           Nation of' 1st Publication:      United States

  Author

                   •      Author:.          WashoutPan.com LLC
                  Author Created:           photograph
               Work made f'or hire:         Yes
                       Citizen of':         United States

  Copyright Claimant

               Copyright Claimant:           WashoutPan.com LLC
                                             5330 Alta Bahia Court, San Diego, CA, 92109, United States




    Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                           _ _ _ __
                Organization Name:           WashoutPan.com LLC
                             Name:           Reef Robin Mowers
                             Email:          reef@washoutpan.com
                              Telephone:     (858)250-9240
                         Alt. Telephone:     (323)963-4117
                                Address:     5330 Alta Bahia Court
                                             San Diego, CA 92109 United States

   Certification


                                                                                                               Page 1 of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 17 of 39 Page ID #:116


Certificate of Registration
                       This Ccrtif1catc issued under the seal of the Copyright
                       Office in accordance with title 17, U11ited States Code,
                       attests that registration has been made for the work
                       identified below. The infornrnlion on this certificate has
                                                                                               Registration Number
                       been nrnde a pnrt of the Copyright Office records.
                                                                                               VA 2-133-251
                                                                                               Effective Date of' Registration:
                                                                                               December 15, 2018
                       ~ t e i t ~ i g h t s and Directo,·




  Title

                         Title of Work:     WashoutPanProductPhotoShoot444509618PROFORKSIDEVJEW.jpg


  Completion/Publication
                Year of Completion:          2013
             Date of 1st Publication:        January 15, 2014
            Nation of 1st Publication:       United States

  Author
           --- --- --- -·- ··- --- --- --- --- --- --- ---
                   •      Author:            WashoutPan.com LLC
                   Author Created:           photograph
                Work made for hire:          Yes
                        Citizen of:          United States

  Copyright Claimant

                Copyright Claimant:          WashoutPan.com LLC
                                             5330 Alta Bahia Court, San Diego, CA, 92109, United States




    Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _
                                                     _ _ _ _ _ _ _ __

                Organization Name:           WashoutPan.com LLC
                             Name:           Reef Robin Mowers
                             Email:          reef@washoutpan.com
                         Telephone:          (858)250-9240
                    Alt. Telephone:          (323)963-4117
                           Add1·ess:         5330 Alta Bahia Court
                                             San Diego, CA 92109 United States

   Certification


                                                                                                                                                         Page 1 of 2



                                                                                    ·_-_   _:: - - - - -   ------   ._                      ---·-. --~---- -
                                                                                                                         --- - o-- --- ~ - - - ~ - - -   --~~· -~---~---- --~~-- ~ ---=-=----=--~-- ___:_~~-=--
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 18 of 39 Page ID #:117


Certificate of Registration
                      This Ccrli1kntc isstwd under the seal of lhc Copyright
                      0111cc in accord1111cc wilh title 17, U11itcd States Code,
                      ,,ttcsts that rcgistrntion hns been mndc for the work
                      idcmiftcd below. The information on this ccrtillcalc has
                                                                                   Rt!gistration Number
                      been tnndc a part of the Copyright Office records.
                                                                                   VA 2-133-253
                                                                                   Effcclivc Dute of' Registration:

                      6:teit~ights,nd                                   Directo,
                                                                                   December 15, 2018




  Title

                        Title of Work:     WashoutPanProductPhotoShooL4445096 l 8PROinsicle.jpg


  Completion/Publication
               Year of Completion:          2013
            Date of 1st Publication:        January 15, 2014
           Nation of 1st Publication:       United States

  Author
           ----- ----- ----, ---~ ·~-- ----- ----- ----- ---
                  •        Author:          WashoutPan.com LLC
                   Author Created:          photograph
               Wol'lc made for hfre:        Yes
                         Citizen of:        United States

  Copyright Claimant

               Copyright Claimant:          WashoutPan.com LLC
                                            5330 Alta Bahia Court, San Diego, CA, 92109, United States




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Organization Name:           WashoutPa n.com LLC
                            Name:           Reef Robin Mowers
                            Email:          reef@wash oulpan.com
                        Telephone:          (858)250-9240
                   Alt. Telephone:          (323)963-4117
                          Address:          5330 Alta Bahia Court
                                            San Diego, CA 92109 United States

  Certification



                                                                                                                Page I of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 19 of 39 Page ID #:118




                       ·n,1 1 I ..,, ,fo nt-r ,.,......
                                                        ., .....f(v IN t>r-t•! ... vh.r
                                                                                        I ''ll'"I fl'i'l~'
                       ,~t,,r '" 0 ,.,,n h•~ 11· .. ,th 1,1)1
                                                                      •·· I ·.-,,tt-.A \JM,t·• t   ,·,,Iv
                       vn,. ..,H 1li101 fff1 <11
                                                 llH<'41ha• 1"1
                       11
                          t,--nuiw.l l'>t·I,- t'tw mi,Y1vn. '"'' tVlt-a>tt.t ~Vf '""' wWtl
                                                                .11fr-ltl'I Ml 1h-1 ,tvo(11<
                                                                                                                     R•11filtNtiun '.'lt1mhn
                       i'<'f 'ft m11-1lr S ran
                                               ••, tl\lf i ....... V'tJthl C'111~ ll' '"' ,w,lt.a'k h,A~
                                                                                                                     VA l• 133-254
                                                                                                                     r.ft'ffthtt tmc.- ftf At!ll!lt
                                                                                                                                                   ,ut\rm~
                                                                                                                     (~~ mt .er \ 'I., lnl 14




 Co m pl et lo n/ Pu bl lca tlo
                                          n
                 Yt•111· <It' Com1•Mlon:               l<I I \
              Unt~ ol' hit PuhUt•.ntltm:
                                                       hmu:11)' l '\ :111.t
            Nuthm uf l"' Publkot-1<111:
                                                       \l1111Nt S11 1h,

 Author

                   •        Aulluw:                     \\la~houtPim . . .um LU'
                    Authm· Crooum:                      pllotogmpb
                Wor11 mmle for hirt':                   Ye~
                                 Clt iic n \\f:         ttl\1\ed Sta \~

 C-opyrlght Claimant.

                C'npyrl1tbt Clninnml:                   WashootP.an.Ol>m U..C
                                                        S330 Aha lbhia Co wt, Saa
                                                                                 l Di                        qo . CA,, 92109, un,ced Sta
                                                                                                                                          ra


   Ri gh ts an d Penni,sstc,ns

                 0 t'glUt Ir.ndun Nanw:
                                    Nautt:
                                                    -----------------
                                                        \\" ~,J "& n.« .)il l1 U. C
                                                        Re d Robw Mo'Notn
                                   fauall:              rie <H 1! \\~ .o oo a
                              'rcl~,o.t1~~              ,~SS)250-"J2.W
                        Mt . ·t·nc-pbotw:               t323Wibl-U n
                                     Add.~lio!          SH O Alta ll. . CUd.111.
                                                        SalA l'>Kgo, (' A ').? 109 l,'w
                                                                                       t,s:J. ~
  CerUf'ieation
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 20 of 39 Page ID #:119




                                                                                                                             .•
                      11,,, 4 ...itoftt tot# •tmwsd! tl,l<l'l,-1\,'i/ ,'l<it ..,,.i.tJ ..11 -,I\,; ti •. ,,.,..,,'lil!l,,s
                      I~ 1f •!h JI, •·""~'"'-"""V            -M\11'}, ,,tilt O   • R I-' '•'lcl1.M f ~IJJ
                      1111,...,,~ t9u11 '"'fi'i'1lllll<1,l/ltt<l '1.11, ,.,.,.,.., M,ri,,ll,i 1,><1 ~ ...~,wll.
                      i™"11U4W ~ 1'bi •~'ll'l\\l'!IIN<', o/w,, ..~I 4tlfY1'i<i ,lW ~
                      'flf'M    ffl.lNl.t • ,~11!11 ;,i thf t       ,,-..1~           f ~\I'"""~
                                                                                                                                    ~         ...~.
                                                                                                                             VA l-1 J,.1.. z..11;6
                                                                                                                             tfflWM ,-- ttf .._.,l'tdtltnt
                                                                                                                             [11.Nlttmhi' l 1 .!4H It




  ComptatlonfPubllcatlon
                \' t•tu· of n1mptl'ttun:                   iu n
            Uotu1f t.11 8,..1ililr.adoo:                   J1mtW)·         I'\. ]11114
           N11U1:m of 111 PubUt'lOUom                      ll111100 \t.1ik1

  Author

                  •         Authm·:                        Wm,h1.m1l¾uuoH; U..£'
                  Author l"nmtoo:                          phu1ugrnpb
               Werk mad-t1 fur biri":                      \'e~
                        Ottann of:                         l •m1od Stalcit,

  Copyright Claimant
               C!flJt)''rigM Olnlmant:                     \\'~.oca U.C
                                                           SllO Ami IWwa O:aa. S. Oliep),. CA. 92100. Ufffl'Cd ~ , .




   Rights and Per:mtasiotns _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               0rgltnlu\thm Namr:                          Wai.bootPM.roaa U..C
                            N~:                            R<lt'l R~ )lol\U'I,
                            f.mail:                        n::id'&I'\\ · • ~ " ) ( •
                                ·ret~w: 1S.S.S,a250-92-60
                        A11.• "S"e~:                       tlB>W,.J-4117
                               Ad~:                        :5iHU Ahli~ CI\Xlld
                                                           S.llll l ~ . CA 'll'W:W l,".-J S&.i6n
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 21 of 39 Page ID #:120



Certificate of Rcgi,tration
                      l'lm     f ~<t•<f,;, 11"11 .,,_,~ t;o"'l,,-lts,    tl!,w ttt~I rl! rll-i, V ""'wl\tlt@
                      t llfft,w ,.,...   t¼u   ~w,,.,•..,., •~,l\i , ·
                                                            '/4it!ll,,         N '""'"""     \;tJ;1v• ,,,&,
                                                                                                    f
                      11,1,'tll, 161.~ J~tllt         "'°'"""" 1½11, "ht,..,., N<1•1llt 11,-., f!lt., ...w,I
                      tt!t'<l•hfu,d ,'114i""° 'f11t tft4Mffijll"\!l"l'i '""' fllwl tllff~ J.'4l!P
                      ht'l"!I ~it 111'<1!1~..,., ttM • •'11"'1,~ V'ilffli.it f'h.11Wd1,
                                                                                                               l\;.i,,   .....,............
                                                                                                                         VA 2-IJJ.2,57
                                                                                                                         . . ..,.., . . . . f.11 -~~
                                                                                                                         r~v~        1"4 Jn llt




  Tftte



  Comptetlon/PubllcatJon
                 \' 001· of Com1•l~lfotu                    ;:!O I ~
            Dutt' oUt.1 l1uhlk:t1lion:                      htntlllt)' Pi. ~114
           N11tfo11 ot' 1111 Pubtk'Btlom                    Unu,id Stale,.

  Author

                  •        Autbt1r1                         Woi.tmut.t•l'All.t'Ullt LU'
                  AuUmr (l'oat,nd:                          J•hott•gillflh
               Wmi< 11mdc for hi"':                         \'tu,
                                  nu,.en or: Umttld St1110io

  !Copyright Claimant
               CuJJ)'ri.ght Olnhmmt:                        \\'.ammnt'aft.tl(U U.C
                                                            :SllO Alla a.a Coon, S.. ~ CA. 92UJ9, UMed St:atn




   Rights and Permffiaatcimis _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Orgnnllatkm Name:                            W a ~ ~ U.C
                             Name:                          Rori R.obm .hkmen
                            t:mall:                         md@\\"a~OJlll!a
                       ·retephtml-:                         \ &5.th!S0•9240
                         All. 'fohlJllwme:                  tJ:?'.';i!Jf)J..-117
                                     Addnz:                 :sno Alta~ Caart
                                                            S a o ~ CA Y2l0il l ; ' ~ ~

  CertiHcation
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 22 of 39 Page ID #:121



Ccrtifkate of Registration
                      1'ht• ¥,-.,,r.,  .1tk t ~ vm,,l,r11 tiff Wlli till I~ f ,.,,.,!fht
                      nff'tu· m 11< uw1llll~"' •·ilh oalt n•. I ~ ~ «"'".
                      ni1"4t 1h.11 tt'fCllll1.11on1-.n tu, Mn fl'IJHit hw 1tw- 'Mlllll'lk-
                      ~J.r,mlW hiit~ 11w mfo,,m.111-.i>f'I o!lft ahn atttvf11tJ/tf ~         . . . .,itllttft ~~
                      l"N'·n f11Adi, 11 rJUt ,.., 1hr •. ,,..,,,~ CWfe..t VW"!(ot..k
                                                                                             VA 2,. I3J...258
                                                                                             f.ll'w~ O.t. 111 R9tvttGlnu1
                      4,1.z.,L._
                      At·t11tt1 lJnnNI S4.11tet RrfettitN of Co•r,111,hu AfW) f)'l/ffi;WHI
                                                                                             rllttitm~l' 1,. JUIM




  TI'tle



  CompletlonfPubllcatlon
               \' tmr uf Cnm1Jtctfon:           201,
            Onto of twl Publloothm:             J1tnunry I~. 20 I "i
           Nnthm of 116 PubllmU.ton:            Unned Sua1r11,

  Author

                 11            Anthor:          WasboutPan.oom llC
                      Anthill' Cl't!&lt'ld:     photograph
               Wnrl;, nmdc for hh~:             '\"e,$;
                         CUIJ.t\n ui:           United Stat~

  Copyright Claimant

              Copyright Claimant:               Was.ttootPan..oom U£
                                                Sl10 Alta Rama C.0... SM Diqo,. CA. 92109, Umtcd Sa~




   Rights and P,ermlselo,ns _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               01,;onlll\t.hm Name:             Wau!W4ltPao..oom LlC
                              Nall.It!:         R.1:ld" Robd t.10\\u~
                                   15:maU:      ft'd(t\\~..oollll
                              'fd.ep\'°81::     t85.8):?S0-92rl0
                        A.It. Tdi:~:            (.l?.ltK,J.-4l 17
                                 Addf't'l51S:   .S.BO Alta lblwl C(lf.fll
                                                Saa ~ CA 92 UW Ulol!ll6N Sl.uci>

  Certmcauon
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 23 of 39 Page ID #:122




                      n,u I nfiH, 11.., 1..-v& <al'>Ar1 @ht


                                                                                                        ._,.~~
                                                                      wlfl ,r.4 e't<.t q ...... ~~
                      l   \ff;. r   if\   o.u rm•im", I'                q ~W ~Ji• ~ JvAI
                                                           <lll'ftt,, Olif !'
                      11nl"id1 ,.,,,.,, ,...,.et111.1J11~ hat1 Nv'l-1 llm>!ir ~. ,t..t ~•
                      1,lntulW I ~ lht ~ffi.ilflll'ffl ~ ,~, .. .rn~.aw htu
                      · ~ tfWI« D f'Bl1 4".f lhf l ..:Jf"ll'f~ C~ I f tt<t1™1idti,
                                                                                                                                   .
                                                                                                        VA 2-IJJ..259
                                                                                                                              ·•tf'ldkmt
                      4"-"L '°""'..,~"
                      Al·ung l lm100 ~Jll« ll,qf4ii1n of (                          MWI iliwN;tt'.lll
                                                                                                        utwd\19 ~ uf
                                                                                                        lllM!tttt.,_ I , Jtll ll




  Title



  ComptetlonlPubHcatton
               'Voor ot' Com1Jt~titin:                      lOl ;\
            Dott oflart rubttnotlom                         JmmutJ I<., :1U4
           Notion of I" S1uhllmlfon:                        l!n111.-d Stllln
  Author _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                  •        A11tbor:                         WaiJ\\iutPan.icom U.C
                  Author <::reatC!d;                       phil'lot,.'OlJ,lb
               Wo~k HUtdt, nu· hlR'-:                       \' ~
                                    CiUttm of:              Unned Sta1e:i.

  Copyright Claimant




   Rights and Permlas,lo;ns _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               011tBnimtiUll Na~:                           WMJIUIPMi.,1001 U.C
                               N1tme:                       Roel R~ t.lvt\(11.,,
                               l~tllf.t:                    «:d"i!h\&~-'~
                          1"dt1lht•nt-:                     tJ23)%J-U 11
                    A.ti. ' f ~ :                           tS5'8t?.50•"J:?40
                                          Ad-dl'Ya~         SlJ.O Aka 6.b• C'U!l.lil1
                                                            San~. CA tfJ?IOIJ l'lilllcJ ~

   c.en:mcalion
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 24 of 39 Page ID #:123



(:crlifkatc of Rc~i~ttation
                       'O,tt C a<1Hl'i\, l?llif w~ ~ ' f tht ""'~ .-4 d1,, 1 "'f"ll1!~
                                   ""a""'Wlftif to·iil'h lftilt u• I ~ ~ , • .,.J/,J.
                       1 'lfftHf' vn
                       Mllr,,N 1h11, n._,"'1,      ••win
                                                      h!li N'tr'fl mi..,tl b lh>r ,,nwV.
                       "}Hstlfloo tlfw'>'lo 'l'hf .,.lf.,rn\l.&tNWI 4'$ ttwc1 <1ttv,l6..!i!t lw.1
                       l\f't"tt mada· 11 r-,11 ,4 rht 4 ...,.,,,~ «liK'f<«- Mi:ir.'lhh
                                                                                                    ......... ,..~
                                                                                                    VA J..,JJ.1.260
                                                                                                    ~ nut al lt~lmn
                                                                                                    ( ) w ~ l'l. lutlt




  Completlon/Publlcatlon
               \'oat· of t~tnn.1il.llthm:            J.Oll
            Untc of hi l':ttbUt-:tttfon:             J,muat) I~. :'1114
           Nulion of I-' r•1t.1blku1Ann:             l 1n11Nt S.tl'IIC'~
  Author _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                  11          Anttlur:               Wnshoud;\aru"ll.m1 lil'
                    Ambur f'..Rmtnd:                 1llluloga11J'llt•
               \l\lmik mndr. fur bl1>e:              Ye.:.
                          Cit.lwn of:                llnitcd Stat~

  ·Copy.right Claimant
               C0Jl)'"lgl11 Claimant:                Wa~<'GBl U£
                                                     $330 Aha llahi:a C4llafl. Sa OiqA CA,. 92 ic,J. Umlll!d Stafl:lt




   Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Orpn.lmUun Nafflt':                   Wa,,t.oo1Pn.c,o,m ur
                                       N&U[\t'!:     R«l ~ }\louicn
                                  Efflall:           ltt4\lf \\ J l ~ . ( . X Q
                             T~:                     tHJJWi.J-4111
                        AJI. 'fdephout":             18~1?.50-9240
                                1'.ddt~!             SJ¼i Ah.a llalwi C,o,,w1
                                                     S a a ~ CA <!J;?I~ t ~ ~

  CertUtcation
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 25 of 39 Page ID #:124



Ccl'lificatc of ltqt.isl ralinn
                                                                            I>/'I ~""'~~ (
                                                                                                     .•.
                      H,tt I rmr1, WI' i-.wd ernlr,i '™                                  •'V"'!W~·
                      1 'f'fi.w· 11,   a,n.. ,l1m,r .,,.,h 1>1111,r   1•.     1~ ~,          f ~
                      11111.rw~   ,tu,, lll!tt11111:1u.~ htit hN:I>'! mM<lt ~.. tllw ~ll
                      4lmllf'lhl l$t•k-m          Hu mf,,wffil\f;..#$ M1 ~ t1tn~JRit ~
                      l'tffl ,nmlr ll ran a-.f thr t •.....,..,,._., ( llffiM..e 111N~
                                                                                                          .,...~
                                                                                                     VA     2,. I3.J...162
                      4 ;.tt., L
                      Al:tlllJ l 1mtoo ~111.n ~ ,-.f f,opt~ !Ind I )w«tm
                                                                                                     f'JIWtmt Dd\- llf ltqllltnttam
                                                                                                     (Wti:ltM~   I "I JOI It




  Titte



  ComptetlonlPubHcatlon
                \'tllU' flt' Com.pltiUom 2014
             Unt-v of INt Pubtloofton: Jnnulll)'                  I!\, :01.t
            NnUrm af f 11 11ublhmthm:                 l.lnntid Slatn.

  Author _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                  •         Author:                   WashoutPan."·:om U.C
                   Aut.hnr f'.t'ffltftd:              photogmpb
                Wor.k made fur hlre:                  Yes
                         Citiffll of:                 llniltld Slat~

  Copyright Claimant




   Rlght's and Permilssionis _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Drpub:al.lun Na:lM:                   \\'amwtl'.fin.com U.C
                                        Name:         Rod Rohm Mo.en,
                                        Ematl:        1\'Jd@' v, ~ . . r o m
                            Tdt11hone:                tl:!.3)96.l-1117
                       All. Tde4~:                    (&SS)00-924'0
                              Add~                    :Hkl Alua llab1I C.1J11M1
                                                      S a n ~ CA 9?100 ~ ~

  Certification
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 26 of 39 Page ID #:125



Crrtifkatc of Rc~istration


                                                                                     ~-,,_.tit'·--~
                     1hlt t ;,Ufl. ~    •-•1-.I ~ th#     w\tA nil 9h, I "'f'l'Vl~
                     nm,.,. m ... ,.'tl,hfMil' Wl'i'lh ... ~ 9", f ~ ~ ' f t ....
                      11111 ~ , t.h•• rffl«"'IIIIWl!h h.lli ~ m.&otli h tWw WtiWlt
                     •, ,. .~,~.,,,_ t'ht' 1t1fnn,.,.-.,lff1 oo eh«t (itrtdlic~ ~
                     httn ttu•dr I f'l"1 f4 tht fA'lf'i'V. (lffii.:it "1l"1hk
                                                                                                    .............
                                                                                     VA ,2,.. IJJ..1.\3
                     4,1.2'.c!
                     At1m11 United Slalft ~ t t oil Corfr'P'• and lll.mtot
                                                                                     l:lfkllff
                                                                                     Dtt1unhff ll'i, llll !I




 Completlon/Publtcatton
               \'l1fU' t1f f'ulUJtll'tlnn:   20 I,\


                                                                                                                    ~
          Datr uf' •~• Publlcn1.ion:         J11nu.1u)' 26. :!Oil
         Nttt.itm of 1o1 PuhUt•uthm:         llmteJ St.ate--.,
 Auther _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 •             Autlmr: \\la~hoo1P1111u.-nm U.£
                Andmr Cnm~:                  plmtogn,pb
              Wm'lt mndri ~r blr,e:          \'a.
                       Clti•eu of:           Uniaoo S.wei.

 Copyright Claimant
              Cop)'right CMmant:             Wasi\001.Pa.au U£
                                             sno Aha     n-a o.u..
                                                               • ~ C A , , 9'21.00, Umr.ed Slak.-




  Rights and Permis.sions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              Urgattmtlkm Namr:              Wa~.«im U.C
                          Nmm:               R.cc-f Robw t.lo'flim.
                                 1-.:.md: n:,d \'.fl" ill~.«:a
                           1'dt-p!KIDl'!     ,~SN~!S0-9240
                     .,11~ ·rdepbont-:       ,323.66l-4111
                              Atktffi4~      ~HO AJu ~ CIJfJll1
                                             Saa ~:>.CAY? 100 l ! ~ Stdn

 Certmcation
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 27 of 39 Page ID #:126




                                                                                                                                    -~.~-
                                                        1 htt   a ....,,,," - ._Al..:» -.11... •kt .,..., ,114 •h • "'f'\!Y~
                                                        , ,m... ,,. ... u,.,dsfJ<" -~111;11t w- n~~,'"Ji
                                                        t:!U.f'II.!• 1h11! t11tl.tt .. ~..... hi!•~ ~lit   fM ,ti.t \IIIWll!i
                                                        tdffiun...s hrifflol'ht lfffM'IN1fwl>l'II lllllll thi!1 m1tl61.Hi!t     ~
                                                        llft'fa rn!Mk • rau f1'f lht 4 oiro~ t lffitot f f l . ~
                                                                                                                                    VA 2-IJJ..2J6
                                                        4-,1.~
                                                        Al111l}i lltulrd \ t a ~ ~ of C'°'F't~i ~ l~klf
                                                                                                                                    r..nwtt.v n.. al R ~ ,
                                                                                                                                    OIN'~mf1»lr I f'I, JO I II




       Titt1



       Comptetlon/Publicatton
                                               \' Mn1f( 'timpl,-timu                :.1l1 I ,
                                            Dlltt• tlf Si11 l\1blknttun:            bmam, :, ~11 "I
                                      N11tfnn of 1• Publlcaduu:                     I 'n1tt'IJ   ,1.1:(:'~

       Author _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                    •                 Author:       \\ 11i.i\U\ltP.an.o,lffl U...C'
                                                    A.utttor Cnial~:                JlhOllW'3,J\ll
                                              \'\lork mndi- rnr h\l'll;             Ye~
                                                           ll1i~ QI':               llm1od Sl~


       Copyright Claimant




           Rights and P e r m i s s i o n s - - - - - - - - - - - - - - - - - - - ·
                                                  Orpni,,atlun Name: \\'~.oom U£
                                                               NMW: Rm R<llllu tlio\\m,
                                                               Ii.mall: Rldfltu-a1.bl~.ooiaa
                                                          T ~ tSSl)?S0-9.UO
                                                             A.It. T ~ tl?Jr)bl••U 17
                                                                    Addmss:         SllO Alu 8-1 ~
                                                                                    S. l>qo. CA 92109 lJaia«I ~

       Certification


                                                                                                                                                                 .... ft   al 2




           - -----     ---        -
 ---   -    - -    -   _-    -   --   ---     -         --
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 28 of 39 Page ID #:127


Certificate of Rcgistratinn
                       'l'lw r rr t if,, Jli,r 1«m"I mv,k1 lhf w •l ,,f vlw, ( ''1'" "lt~i,
                       , lllit1· m   ill" •<t•lsm (   "'111, 111&, 1·'. I •1111'11 ,,,,,,, f   .,.,s.,.
                       all!"<-h I h111 h''f!*'illllll•<l'I ha, i"l'«l
                                                                    mmk IM th>I' •n~,11,.
                       itlrntilir..11,..,lt..,. 1hr m1Mnl-Sflt'1l oo thu ,tVhfl'<.- lt \!..A.1
                       ,...._..I\ mm,!r II r.1111 nl th>f ( •lftVtf!hl t lffw.t vw~mlt                    Rt!ktrtithm NmubAtr
                                                                                                          VA 2- l 33-238
                                                                                                          f'.hth " lllu• d Rfldm'Ullnn:
                                                                                                          Ott:~ni~r I l't, !Ill M




  Completlon/Publlcatlon
                YL•ur olTm1111Mlon:                    201'
             Untt• of hit Puhlkttl1011:                Ja11uary ?.11, ;.!01.\
            Nntlon of 1~• PuhUcotion:                  l 111111•1' Stairs

  Auth or

                   •            Author:                W11!!.110u1P11.n.cum LLC
                        Author Crt»Utm:                phuto~raph
                Worl1. m1ulc for hln-:                 Ye,1;
                                  Cltir.tm <If:         llui1ed Slat,·~

  Copy right Claimant

                Cop)•right Clnhmmt:                     \\'ashoutPan.t-ool LLC
                                                        5.H0 Alta l:bhi.a C.00.t, Saa Diego. CA,. 92 lOO, United Stat.Q




    Right s and Permis.sions _ _ _ _ _ _ _ _ _ _ _ _ _
                                                       _ _ _ _ _ __
                 O.-gaulmtitm Name:                     \lr.' ai.houtPan.com       U.C
                              1'1,une:                  Red Rob.in 1towa'!-
                                   l~mai.l:             n,cf~ \\anJ.ou1p;w.~o,111
                               Telepboni-:              1&58)2.50-9240
                          All. Tder1hmte:               1323)% 3-l l I 7
                                 Addn-.ss:              '330 Aha lblu.- Coo.rt
                                                        San l>h~to, CA 92 ft()() IJrultlii Stw.~

   Certification
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 29 of 39 Page ID #:128



Certificate of Registration
                     11,h t ·norllllll' ilftlltro lfntltf " " ~ · t'4 ,tw t     ·,.,...,,.h,
                     cllTh:.- in lk"1~bntl' "'1Bh 1,1ft , ... , ,,,,,tt4 t\4\,afr'd f .-dt.
                     Altl'tlh 1ha1 •~uilkt'n          hi, hN1'I m-aclt lot tlw \'>1111flt
                     klt-nlifll'd ~ 111t mf1wm11et(,n 1-.n 1hn <"ftht°lii.tte lu1
                                                                                               Rqfilmalkm Numhff
                     l'N'1'1 m.adt- • l"llti t..f the- Co1'ff-.ht t )ffi.:ir rtt-otvh.
                                                                                               VA 2-IJJ..264
                                                                                               11'.fklmt Dltact of Rqldfflthlm
                                                                                               I>«~~ 141, Jnllt




  Title
                       'J'Ule of W«wl,:         Walihoutf'anPumpWmhoutPtiotoShoot.jq

                                                Wt11J10utPanWt".&tVtewl'nrk.Mwlo.'lt100UPO


  Completlon/Publlcatlon
               \'i11u· of ComJtl~tfon:           2014
            nnte of' 1st Publkntlon:             Jrmuary    Is. 20!4
           Notion of' I" PubUcl\Omu              Uniltd Statt"li

  Author

                 •           Author:             WasboulPan.com U.C
                     Author Cn.1atod:            llllOt()traph .
              Worlt mndl1 fur hini:              \'es
                              OtA~tm of':        Urtited Stales

                 •        AuUmr: Wasboutl~u:om U.C
                 Author C1~ted: 11hotograph
              Work nuule :fur bire: Yes
                              C!Uie,n ,oi:      Uuiled State.

  Copyright Claimant
              Co1iyright Cl.a.iuuml!            Wasb1.wtl~..com ll.C
                                                5330 AJta Bahl.I C.owt, San Diego. CA. 92109. United Sa.uc:-s




   Rights and Pe,rmisslons _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               OrganluUon Name:                  Was,boo1Pan.rom l..LC
                            Name:               Reef Robin Mowers
                            f'illlall:           re,ef@wa.f.houapao..com
                      'fele11ho11e:              (323 )9634117

                                                                                                                         ~lol2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 30 of 39 Page ID #:129



Certificate of Registration
                     11ti, k fl•iA. Ml' - ~ tM<l\n ,~ w,~ ~-' '"" 4 ,,,.,,..,~~
                     Offt, If in ""~ ""111111n,f,r o,\lft, !idt w• i ~ ~ . f ,toAJ
                     U!fr<oat lhllt ff1tt!/ill llJlfnl'I h.111 ~ ffiJldt fl,-, ,111,, ""Ill"'
                     ulr111UW t ~ 'f'ht ~'fMIIN\"11 l\1ft 1htt •itllt~~ 1\,1{1
                     • '('('11 , . . . . ,   I f'.!1'1 f1i Wt " ' " " ' ~ Off'111,r fll\llllhk
                                                                                                    ~~                     .
                                                                                                    VA 2-133-266
                     4"-~
                     At·&mtJ l. 1nn.-d           ~•in~"' olCAJM'l....' •                    l~fMI
                                                                                                    f'.l'ffflhtt ,__ of lt.-,Ut1uru
                                                                                                    l~othar 111, Jtll II




  Titta



  Completlon/Publlcatton
               \' car nf Ct~mpki!mu                      20! 4
            Dtttt1 of lttl .PubUt'ClUom                  Junu.:.ry I 'i, .?Ol4
           Nutfon of !'1 l'ub!kttt!on:                   l lmkJ St1111·..

  Author
                 •         Autbtm                        Rl'.l't"f Rohm Mo"',a"'
                  Aot.imr Cnmtoo:                        phutogrnph
               WC1rk mudt. fur ht11t1:                   No
                        ClUtiln of::                     Unut,d Slllll?',:;,
                       \'oor Btim:                       1914


  Copyright Claln,ant


               CoJl)'rigbl Oabmmt:                       WasbootP.m.cwn U.£
                                                         S330 Alla &hii Cowt. S a ~ CA. 92109. tJmu:,d ~'II-




   Rights and ;P'ermlasions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Organi:ialioo Nantt-:                     \\'ai.buull~.«n U.C
                             Nante:                      R«i Rohan t.lO\\l('flt.
                                EmaU:                    111:d' tit \\ 4'~P,ACU"WD
                            l'depbont':                  tl:?3 t>tiLl-411 7
                        AU. "fdrpboor:                   ,s...~ft00-9!-IO
                                      Address.~          5-)30 Alu D.adw Cuir.tt
                                                         5.11B l ~ . CA '9.? 10\J t:l!l.llkd ~ •
  Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 31 of 39 Page ID #:130

Certificate of Registration
                                                                                                                                                                                                                                      ~

                                                                                                                           Registration Number
                                                                                                                           TX 8-738-654
                                                                                                                           Effective Date of Registration:
                                                                                                                           December 16, 2018



                                                   ,,,,.   ;   ·,


                             , '


   Title

                        . Title of Work; · 2018 PRODUCTCATALOO_FJNAL.pdf · .·
                                                                                                                                                                                                          -.       '




   Completion/Publication ·
                  Year of Completion: 2018
               Date of 1st Publication: January 02, 2018                                                                            '
              Nation of 1st Publication:· United States                                    ....   :   ~ \   .                           ·. >· •· ··;., ·-.. ~_:.: .
                                                                                                                                        \




   Author

                    •       · Author:·     WashootPan.com LLC
                     Author Created:       artwork
                  Work made for hire:      Yes                                                                                                    .   ....   \   -~    •·               ...     .~    \       ..       ; .. \    ..   ;
                        '.: _Citizen of:   United States            : .~   ~          ;.                                                               __ ;-. '- :«.., ·- . ·•,                               ···~ "\ - . . . ~

   Copyright Claimant

                  Copyright Claimant:




                                                                                                                         >·· ....<. ~, ·-·: ,. .)                                                                                · ·\-..
                                                                                                                               \_           ·•'

                  OrganizationNarue: •· Washou1Pan.comLLC ·.: , -~.:: --
                              Nume: Reef Robin Mowers.                      ,..   :-~ ... ·). ·-- ·,.:· .. ·\-· ·- ,.                                                                                     ~    __ ;-, ,•..>. ,.
                       .      Ema'1l•, ·,· ·~cef@washoutpan.com · :.. ·,·.·'.   · · •· · .' •· ·: '.              - <.                                                                                    -   ~- ~
                                                                                                                                                                                                                                ·, , · .. -,'
                        ·-A~t~~:: : : : :-~~~;~~~~~11~ ·.:.·< :~,-·'.·:: '-:-r>·=)·~·::-,s:'~~::)<
                                           J'                                  ....                             \        •••   \            ,_         \              } .... ,.   --- . ; . ,   ,..                    • .                •



                                                                                                   ·---)-, ·:)·:: _. s: -. ,~-
                  .. ; · . . :Address: ·S330AltaBahiaCourt .:·, '· _:-. · ) · ·)··,          _-> ·~.-:·, ··, . )·:                                                                                            '>)·_,. :. ·-: -
                  _,      ·}·, ... , , · _San Diego, CA 92109 J.;Jnited States : ·,_ )·, ·._                                                               >· '. ) : ···)·,. '· _>,. ·..··
   Certificati~n' __ ::   ·r; ,_ j;                                                                                 .,    >.) >-.-): ·-./                                               ::-: -,~~-
 Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 32 of 39 Page ID #:131
Certificate of Registration
                      This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has
                      been made a part of the Copyright Office records.            Registratio n Number
                                                                                   VA 2-192-513
                                                                                   Effective Date of Registration:
                                                                                   January 17, 20 19
                                                         opyrights and Director    Registration Decision Date:
                                                                                   February 26, 2020




  Title

                        Title of Work:     Washout Pan LID.jpg


   Comple tion/Publication
                Year of Completion :        2015
             Date of 1st Publication:       January 06, 2016
            Nation of 1st Publication:      United States

   Author

                  •        Author:         WashoutPan.com LLC
                   Author Created:         photograph
                Work made for hire:        Yes
                        Citizen of:        United States
                     Domiciled in:         United States

  Copyright Claimant

               Copyright Claimant:         WashoutPa n.com LLC
                                           5330 Alta I3ahia Court, San Diego, CA, 92109, United States




    Rights and Permissions _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Organization Name:         WashoutPa n.com LLC
                             Name:         Reef Robin Mowers
                             Email:        reef@washoutpan.com
                         Telephone:        (858)250-9240
                    Alt. Telephone:        (323)963-4 117
                           Address:        5330 Alla Bahia Court
                                           San Diego, CA 92109 United States



                                                                                                            Page 1 of 2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 33 of 39 Page ID #:132



  Certification

                           Nnme: Reef Robin Mowers
                            Date: January 17, 2019


                  Correspondence:   Yes




                                                      ._
                                                           1
                                                           ;
                                                           ,- \
                                                                 c•~     ·I
                                                                                       'I   - '
                                                                                                  '
                                                      I-,


                                                               . \




                                                                         \
                                                                          I - 0
                                                                               '




                                                                         '     \




                                            ~-\   '            -~    ~   ,    __ \-,
                                          ~-. -~-, ·~_{_6\-. \-~-:._




                                                                                                      Page 2 of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 34 of 39 Page ID #:133




                          EXHIBIT 6
                           Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 35 of 39 Page ID #:134
'oncret• W~5h<    X    +
        (D   Qi   https://wwwwhitocap.com /77X77X 14-Concrete-Washout-Pan- 7396 70/tt777714PRO-444 777714/                      ... 8   *
 y                 Search by name, brand, product id...                                                      Q.       :. My Account v   O San   D
 IAL
CAP


                      BRANDS             LOCATIONS              SERVICES              REQUEST A QUOTE                  RESOURCE CEN TER


,d Goosynthetles      > Stormwater Management > Washout Pans > 72"X72"X14" Concrete washout Pan

                                                                                   72"X72"X14" Concrete Washout Pan
                                                                                   Mfg#: 727214PRO I SKU#: 444727214

                                                                                   was: $2,035.69
                                                                                   $1,999.99          each

                                                                                   Quantity:

                                                                                                  +               ADD TO CART


                                                                                   Change estimated delivery zip

                                                                                   Get it by Fri, Feb 21, 2020
                                                                                   Shipping from Los Angeles, CA
                                                                                   Delivery zip 92109
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 36 of 39 Page ID #:135




                          EXHIBIT 7
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 37 of 39 Page ID #:136
Certificate of Registration
                .    This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                    _ attests that registration has.been made for the work
                      identified below. The information on this certificate has       Registration Number
                      b~en made a part of the Copyright Offic~ records:
                                                                                      VA 2-191-170
                    ~
                                                                                      Effective Date of Registration:
                                                                                      February 04, 2019
                                                                                      Registration Decision Date:
                                                          opyrights ~nd Director      February 18, 2020




                                                                         ; '

  Title

                        Title of Work:       72x72x14_3_4_view_hooks_u p origi~aJ


  . Completion /Publicatio n
                Year of Completion:           2013 ·
             Date of 1st Publication:         January 26, 2013
            Nation of 1st Publication:        United States

   Author

                    •      Author:           WashoutPan.com LLC
                   Author Created:           photograph
                Work made for hire:          Yes
                        Citizen of:          United States
                     Domiciled in: .         United States


  Copyright Claimant
                                    ).   '


               Copyright Claimant:           WashoutPan.com LLC
                                             5330 Al~~ Bahi_a ~ourt, ~-an Die?o, CA, Vnitcd States

                                                                 ;   .


   Rights-and Permission s
                                         ------ ------ ------ ------ ----
               Or ga niza tion Name: : W ashoutPan.com LLC
                             Address: , 5330 Alta Bahia Court
                                        San Diego, CA 92109 United States

  Certification ,

                                Name:        Reef Robin Mowers
                                 Date:       February 04, 2019


                                                                                                                Pagel of2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 38 of 39 Page ID #:137




                                                                                                            ul article -
                                                                              es no t ex te nd to an y usef
                                                       tion: Registratio
                                                                         n do
                                                                                               ph on ly . 17 U
                                                                                                               SC 101,
                         e no tes:   Basis for Registra n extends to depo sited photogra
          Copyright Offic            depicted. Registra
                                                        tio
                                     102(a), and 113.




                                                                                                                   Page 2 of 2
Case 2:20-cv-01105-AB-JEM Document 12-1 Filed 04/27/20 Page 39 of 39 Page ID #:138
                        Registration #:   VA0002191170
                     Service Requ est#:   1-7386092441




  WashoutPan.com LLC
  5330 Alta Bahia Court
  San Diego, CA 92109 United States
